I agree that the third ground of the motion for a new trial was well taken so I concur in affirming the order setting aside the verdict on that ground. Further than this I am not prepared to go at this time.
Where a trial judge is impressed with the idea that inadmissible, or material but unimportant, evidence of a collateral character has been admitted and has unduly influenced a verdict for one party he may exercise a sound discretion to grant a new trial in order that the case may be retried under circumstances not leaving the basis for the jury's verdict in doubt as to the soundness of its foundation. *Page 706